Citation Nr: 1643142	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran had a Board hearing.  The Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Other additional evidence was subsequently received in connection with other claims.  This evidence is not pertinent to the claim being decided herein.  Id.

The decision below addresses the bilateral ankle claim.  The low back rating claim is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's bilateral ankle disability was not incurred in service; nor is it related to service-connected left femur disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II. Analysis

The Veteran contends that his bilateral ankle disability was incurred during a 1972 motorcycle accident he was involved in during his period of active duty.  The Veteran received a VA examination for his ankles in April 2010 and March 2013.  In the March 2013 VA examination, the Veteran was diagnosed as having anterior lateral impingement syndrome of the bilateral ankles, thus he has a present disability.  The key issue here is whether there was in-service incurrence of an ankle injury.

The Veteran reported that his ankles were bandaged when he was hospitalized after his in-service motorcycle accident.  See May 2016 Board Hearing.  The April 2010 examiner noted that the Veteran reported that his ankle symptoms began "approximately a year ago without precipitating event or injury."  The examiner stated that the Veteran's ankle condition would not be uncommon following an ankle sprain, but could also occur without ankle trauma.  However, the examiner indicated that there was no information either in the Veteran's history or the Veteran's service medical records that would suggest a significant injury to his ankles.  Additionally, the examiner set forth the medical prerequisites for how a femur injury could cause an ankle condition, but none of these were shown in the Veteran's case.

At the Veteran's March 2013 VA examination for his ankles, he again related that when he had his motorcycle accident in 1972, he was hospitalized and his ankles were bandaged.  He further related that he was medicated at the time and that this affected his memory of the experience.  The examiner related that the Veteran did not report a specific injury, condition, or treatment for an ankle issue and denied further treatment than his description of the ankle being bandaged while in the hospital.  This examiner opined that the ankle condition was still less likely than not incurred in or caused by the motorcycle accident that occurred in the 1970s.  The rationale provided was the same as that provided in the April 2010 VA examination, namely, that there was no information in the Veteran's history or in his service medical records that would suggest a significant injury to his ankles.

With regard to the Veteran's service treatment records, they do not reveal treatment for, or complaint of an ankle condition.  These records do reveal that the Veteran arrived at the emergency room due to a motorcycle accident in June 1971.  The record further reveals that he had a severe displaced left femur.  X-rays done at the time revealed a fracture of the left femur.  The Veteran's report of medical examination in February 1973, with regard to the lower extremities, notes a surgical scar of the left thigh, a surgical scar of the left hip, and full range of motion of the left leg.  The ankles are not referenced.

Considering the evidence of record, the Board finds no in-service incurrence of an ankle injury.  The Board acknowledges the Veteran's statements that his ankles were bandaged after his motorcycle accident.  He is competent to report such.  However, while his service treatment records clearly reflect the motorcycle accident itself and injury to his left femur, the records make no note of an ankle injury.  These records appear complete and any pertinent injury or treatment would likely be noted as it was with the left femur.  Thus, this absence of evidence weighs against the claim as does the separation documents that also reference the femur but not the ankles.

Similarly, as noted by the April 2010 VA examiner, there is no information in the Veteran's history of treatment records relating to an ankle injury.  Indeed, the March 2013 VA examiner also noted that the Veteran did not report a specific ankle injury, as opposed to the established motorcycle accident that fractured his left femur.  Thus the preponderance of the evidence weighs against a finding of an in-service injury to the Veteran's ankles.

The Board notes that the Veteran is already service connected for fracture of the left femur and scar, so he is already compensated for this injury.  To the extent a secondary theory of service connection is raised by the record, the Board finds that there is no nexus between the two disabilities.  The VA medical opinion persuasively set forth the prerequisites for how a left femur injury could cause an ankle condition, but explained that none of these applied to the Veteran's case.  Thus, service connection is not warranted on a secondary basis.

In sum, the Board finds service connection for the Veteran's ankle disability is not warranted.  This is so because the preponderance of the evidence weighs against an in-service injury to the Veteran's ankles, as well as a secondary nexus to the left femur.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Without in-service incurrence, the Board need not address the "nexus" requirement for direct service connection.  


ORDER

Service connection for a bilateral ankle disability is denied.

REMAND

The Veteran contends that his service-connected low back strain is worse than currently rated.  At the Veteran's May 2016 Board hearing, he indicated that he primarily saw a private chiropractor for his back condition by the name of Hendricks Family Chiropractors.  The claims file indicates that the Veteran may have been seeking private treatment for his back as early as the mid 1980s.  Indeed, the Veteran indicated seeing a chiropractor in a September 1986 treatment note.  Furthermore, in his June 2009 VA examination for his spine, the Veteran related seeking care from a chiropractor for the past 10 to 15 years.  To date, however, private treatment records pertaining to the Veteran's back date only from March 2016.  The Board finds that these records may be pertinent to fully evaluating the Veteran's service-connected back condition.  As such, this issue should be remanded to obtain any pertinent, outstanding private treatment records pertaining to the Veteran's back disability.

The Board further notes that the Veteran has not received a VA examination for his back since June 2009.  In this examination report, the Veteran described sharp pains in his lower back in the mornings.  However, by the time of his May 2016 Board hearing, the Veteran reported daily pain in his back at a level of eight out of ten.  The Board finds that this may suggest worsening of the Veteran's back condition.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the new VA examination should comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

Furthermore, the record reflects that the Veteran has missed a VA examination in the past due to his recent relocation.  The Veteran's current address should be taken into consideration in scheduling him for an examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  Notice should be sent to his recently-updated current mailing address.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


